           Case 5:20-cv-00046-OLG Document 2 Filed 01/16/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JARROD STRINGER, NAYELI GOMEZ,                    §
JOHN HARMS, MOVE TEXAS CIVIC                      §
FUND, and LEAGUE OF WOMEN                         §
VOTERS OF TEXAS,                                  §
                                                  §
                                    Plaintiffs,   §
                                                  §
v.                                                §    CIVIL ACTION NO. 5:20-CV-00046-OLG
                                                  §
RUTH HUGHS, IN HER OFFICIAL                       §
CAPACITY AS THE TEXAS SECRETARY                   §
OF STATE and STEVEN C. McCRAW, IN                 §
HIS OFFICIAL CAPACITY AS THE                      §
DIRECTOR      OF   THE     TEXAS                  §
DEPARTMENT OF PUBLIC SAFETY                       §
                                                  §
                                  Defendants.     §

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now JOAQUIN ROBERT GONZALEZ, applicant herein, and moves this Court to

grant admission to the United States District Court for the Western District of Texas pro hac vice to

represent STRINGER, et al., Plaintiffs, in this case, and would respectfully show the Court as

follows:

       1. Applicant is an attorney and a member of the Texas Civil Rights Project with offices at

           1405 Montopolis Drive, Austin, Texas 78741, (512) 474-5073, facsimile no. (512) 474-

           0726.

       2. Since November 24, 2018, Applicant has been and presently is a member of and good

           standing with the Bar of the State of Texas. Applicant’s bar license number is 24109935.

       3. Applicant has been admitted to practice before the following courts:

           Court:                     Admission Date:

           Texas Supreme Court        November 24, 2018
          Case 5:20-cv-00046-OLG Document 2 Filed 01/16/20 Page 2 of 4



       4. Applicant is presently a member in good standing of the bars of the courts listed above.

       5. Applicant previously applied to Appear Pro Hac Vice in this district court in Case:

           Number: 5:19-cv-00074-FB on the 22nd day of February, 2019.

       6. Applicant has never been subject to grievance proceedings or involuntary removal

           proceedings while a member of the bar of any state or federal court.

       7. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses.

       8. Applicant has read and is familiar with the Local Rules of the Western District of Texas

           and will comply with the standards of practice set out therein.

       9. Applicant has co-counsel in this case who is admitted to practice before the United

           States District Court for the Western District of Texas.

           Co-Counsel:        Rebecca E. Harrison Stevens
                              Texas Civil Rights Project
                              1405 Montopolis Drive
                              Austin, Texas 78741
                              (512) 474-5073

       Should the Court grant applicant’s motion, Applicant shall tender the amount of $100.00 pro

hac vice fee in compliance with Local Court Rule AT-1(f)(2).

       WHEREFORE, Applicant prays that this Court enter an order permitting the admission of

Joaquin Robert Gonzalez to the Western District of Texas pro hac vice for this case only.



Dated: January 16, 2020



                                                      Respectfully submitted,


                                                      By: /s/ Rebecca E. Harrison Stevens
                                                      Rebecca E. Harrison Stevens
                                                      Texas Bar No. 24065381
                                                      beth@texascivilrightsproject.org

                                                      TEXAS CIVIL RIGHTS PROJECT
                                                 2
Case 5:20-cv-00046-OLG Document 2 Filed 01/16/20 Page 3 of 4



                                 1405 Montopolis Drive
                                 Austin, Texas 78741
                                 512-474-5073 (Telephone)
                                 512-474-0726 (Facsimile)

                                 ATTORNEYS         FOR      PLAINTIFFS




                             3
            Case 5:20-cv-00046-OLG Document 2 Filed 01/16/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE
          I hereby certify that on the 16th day of January, 2020, a true and correct copy of the

foregoing Motion for Admission Pro Hac Vice was served upon counsel of record via the Court’s ECF

system.


                                                    /s/ Rebecca E. Harrison Stevens
                                                    Rebecca E. Harrison Stevens
